Citation Nr: 1531144	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-31 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for chronic left mid-foot pain and degenerative joint disease, left mid-foot and left heel spur, with pes planus.

2.  Entitlement to a disability rating in excess of 30 percent for right tibial tarsal joint degenerative changes with pes planus.  


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to October 1972 and from July 1984 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin.

The issues were remanded for further development by the Board in November 2014 to obtain VA treatment records and to afford the Veteran a VA examination related to his feet.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for hearing loss and tinnitus, to include as secondary to Agent Orange or noise exposure, and entitlement to a disability rating in excess of 10 percent for diabetes mellitus, type II, based on the use of prescription medication, have been raised by the record in a January 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the issue of entitlement to service connection for a right ankle disability has been raised by the record in a January 2015 VA examination, wherein the examiner noted right ankle limitation of motion when noting any other pertinent physical findings related to the Veteran's diagnosed foot disabilities, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran is currently rated at the maximum percentage for each foot under Diagnostic Code 5284.  

2.  The Veteran has not lost the use of his feet and does not have functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for chronic left mid-foot pain and degenerative joint disease, left mid-foot and left heel spur, with pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.71a, Diagnostic Code 5284 (2014).

2.  The criteria for a disability rating in excess of 30 percent for right tibial tarsal joint degenerative changes with pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated January 2009, the Veteran was informed of the information and evidence necessary to substantiate the claims.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided prior to the initial unfavorable decisions.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the January 2009 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided VA examinations in March 2009 and January 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary regarding the issues on appeal.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's foot disabilities are rated under Diagnostic Code 5284 for other foot injuries.  Under that regulation, severe foot injuries warrant a 30 percent disability rating, moderately severe warrant a 20 percent disability rating, and moderate warrant a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Veteran is currently rated at the maximum percentage for each foot under that diagnostic code.  Under the rating criteria, actual loss of use of the foot should be rated at 40 percent.  38 C.F.R. § 4.71a. The Veteran's treatment records and lay testimony show that the Veteran has not lost the use of his feet.  The VA examiner in January 2015 specifically noted that the Veteran did not have functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Therefore, a 40 percent disability rating is not warranted for either foot based on loss of use.  

The Board must therefore consider whether any other diagnostic code would allow for a higher disability rating.  Pes planus is rated under Diagnostic Code 5276.  Under that regulation, bilateral acquired flatfoot that is pronounced with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, warrants a 50 percent disability rating.  The evidence of record, to include VA treatment records and the March 2009 and January 2015 VA examinations, does not show extreme tenderness of the plantar surfaces or inward displacement and severe spasm of the tendo Achilles.  

In any event, the Board notes that the 50 percent rating under Diagnostic Code 5276 is for the bilateral feet and is assigned as a combined disability rating for both feet, rather than for each individual foot.  The Veteran's current 30 percent disability ratings for each foot combine to a 50 percent disability rating.  38 C.F.R. § 4.25.  Therefore, the assignment of a disability rating under Diagnostic Code 5276 would not result in an increased rating.  

The evidence does not show weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion of the tarsal or metatarsal bones.  As such, the Board will not address the diagnostic codes relating to those foot disabilities.  

The Board acknowledges that the Veteran's treatment records show callouses due to his ankle braces.  These callouses are treated topically by the podiatrist by shaving off part of the callous.  Under Diagnostic Code 7824, diseases of keratinization with no more than topical therapy required during the past 12-month period warrant a noncompensable disability rating.  To receive a separate compensable disability rating for his callouses, the evidence must show keratinization with localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7824.  As the evidence does not show any systemic medication for the Veteran's callouses, a separate compensable disability rating is not warranted for the his residual callouses.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

Combined Ratings Table

The Veteran asserted in several statements that his disability ratings were not properly combined.  In regards to this claim, he asserted that his disabilities should be added to create a single percentage for his feet.  Additionally, he has asserted that his total combined disability rating has been incorrect as the disability ratings were not added.  He is currently assigned a 30 percent, 30 percent, 10 percent, and 10 percent disability rating for his varying disabilities.

The Board addresses this assertion by directing the Veteran's attention to the combined ratings table at 38 C.F.R. § 4.25.  The regulation provides that the total disability rating, or the combination of two disabilities, is determined by applying the individual ratings to the combined ratings table.  The combined ratings table results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  In the Veteran's case, a 30 percent disability rating is combined with another 30 percent rating to result in a 51 percent rating.  That 51 percent is combined with a 10 percent rating to result in a 56 percent rating. 

As the 30 percent ratings and one 10 percent rating are assigned to disabilities that affect both the lower extremities, a bilateral factor is then applied.  38 C.F.R. § 4.26.  In the case of a bilateral factor, ten percent of the combined disability rating is added before combining the remaining disabilities.  Therefore, 5.6 is added to 56, resulting in 61.6.  That is rounded to 62 and applied to the table with the final 10 percent disability rating.  Thus resulting in the Veteran's 70 percent combined disability rating.  The assertion that his disability ratings have been incorrect because they were not simply added together is incongruous with the combined rating table and the actual disability level experienced with multiple disabilities.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's foot disabilities are manifested by pain, callouses, disturbance of locomotion, and interference with standing.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of foot symptomatology is consistent with the degree of disability addressed by such evaluations, specifically severe foot injuries.  The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain upon repetition resulted in additional limitation of locomotion, which was noted by the VA examiners and considered in the application of the rating criteria to the Veteran's symptoms.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's entitlement to TDIU was separately adjudicated.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (distinguishing Rice).  The Veteran worked full time until he retired in August 2013.  As of the January 2015 examination, the Veteran worked one night per week in a warehouse doing shipping and receiving.  Although the Veteran limped and experienced pain in his feet, the January 2015 examiner found that the Veteran's disabilities do not render the Veteran unemployable as he would be able to complete sedentary or light duty work.  As the evidence shows that the Veteran retired from his job, without indicating any medical necessity, and the VA examiner has determined that he would be employable in sedentary or light duty work, entitlement to TDIU is not warranted.  


ORDER

Entitlement to a disability rating in excess of 30 percent for chronic left mid-foot pain and degenerative joint disease, left mid-foot and left heel spur, with pes planus is denied.

Entitlement to a disability rating in excess of 30 percent for right tibial tarsal joint degenerative changes with pes planus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


